UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2008 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-50912 HAMMONDS INDUSTRIES, INC. (Exact Name Of Registrant As Specified In Its Charter) Nevada 88-0225318 (State of Incorporation) (I.R.S. Employer Identification No.) 601 Cien Street, Suite 235, Kemah, TX 77565-3077 (Address of Principal Executive Offices) (ZIP Code) Registrant's Telephone Number, Including Area Code: (281) 334-9479 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer, "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x At November 14,2008the Registrant had50,223,664shares of common stock outstanding. TABLE OF CONTENTS Item Description Page PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTS OF OPERATION 16 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 18 ITEM 4T. CONTROLS AND PROCEDURES 19 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 19 ITEM 1A. RISK FACTORS 19 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 19 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 19 ITEM 4. SUBMISSION OF MATERS TO A VOTE OF SECURITY HOLDERS 19 ITEM 5. OTHER INFORMATION 19 ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K 19 2 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Financial Statements Consolidated Financial Statements Unaudited Consolidated Balance Sheets - September 30, 2008 and December 31, 2007 4 Unaudited Consolidated Statements of Operations - Three and Nine Months Ended September 30, 2008 and 2007 5 Unaudited Consolidated Statements of Cash Flows - Nine Months Ended September 30, 2008 and 2007 6 Notes to Unaudited ConsolidatedFinancial Statements 7 3 HAMMONDS INDUSTRIES, INC. Consolidated Balance Sheets (Unaudited) September 30, 2008 December 31, 2007 Assets Current assets: Cash $ 103,657 $ 1,597,361 Trading securities - 28,314 Accounts receivable, less allowance for doubtful accounts of $102,838 and $104,169 at September 30, 2008 and December 31, 2007,respectively 1,010,809 791,374 Inventories, net 2,090,270 1,656,801 Prepaid expenses and other assets 85,637 89,236 Total current assets 3,290,373 4,163,086 Property and equipment, net 1,362,979 1,132,472 Intangible assets, net 5,014,719 5,457,365 Other assets 100,330 62,315 Total assets $ 9,768,401 $ 10,815,238 Liabilities and Stockholders' Equity Current liabilities: Accounts payable and accrued expenses $ 2,243,796 $ 1,326,808 Short-term note payable 310,999 89,999 Current installments of long-term capital lease obligations 67,762 29,967 Current installments of long-term debt 60,530 56,058 Due to American International Industries, Inc. - related party 773,063 - Total current liabilities 3,456,150 1,502,832 Long-term capital lease obligations, less current installments 242,748 123,100 Long-term debt, less current installments 2,615,379 2,665,585 Due to American International Industries, Inc. - related party - 594,640 Deferred tax liability 156,535 156,535 Total liabilities 6,470,812 5,042,692 Stockholders' equity: Preferred stock, $0.001par value, authorized 5,000,000 shares: 3,769,626 issued and outstanding 377 377 Additional paid-in capital - preferred stock 4,811,573 4,811,573 Additional paid-in capital - beneficial conversion feature 3,272,060 3,272,060 Common stock, $0.0001 par value, authorized 195,000,000 shares: 50,023,664 and 49,748,257 shares issued and outstanding, respectively 5,003 4,975 Common stock issuance obligation, 200,000 shares 58,000 - Additional paid-in capital - common stock 7,584,227 7,480,255 Accumulated deficit (12,433,651 ) (9,796,694 ) Total stockholders' equity 3,297,589 5,772,546 Total liabilities and stockholders' equity $ 9,768,401 $ 10,815,238 The accompanying notes are an integral part of these unaudited consolidated financial statements. Back to Table of Contents 4 HAMMONDS INDUSTRIES, INC. Consolidated Statements of Operations (Unaudited) Three Months Three Months Nine Months Nine Months Ended Ended Ended Ended September 30, 2008 September 30, 2007 September 30, 2008 September 30, 2007 Revenues $ 1,802,229 $ 3,083,286 $ 6,428,157 $ 7,120,461 Costs and expenses: Cost of sales 1,594,421 2,075,445 5,149,527 5,402,135 Selling, general and administrative 1,102,374 1,427,085 3,487,746 3,266,702 Total operating expenses 2,696,795 3,502,530 8,637,273 8,668,837 Operating loss (894,566 ) (419,244 ) (2,209,116 ) (1,548,376 ) Other income (expenses): Finance expense for issuance of preferred stock - (386,334 ) - (386,334 ) Interest income - 4,001 4,681 16,452 Interest expense (70,155 ) (103,904 ) (229,624 ) (352,267 ) Realized loss on trading securities - - (100,000 ) - Unrealized gain on trading securities - 118,427 71,686 43,916 Other income (expense) (29,700 ) (27 ) (29,571 ) 198 Total other expenses (99,855 ) (367,837 ) (282,828 ) (678,035 ) Net loss before income tax (994,421 ) (787,081 ) (2,491,944 ) (2,226,411 ) Income tax expense (benefit) 927 - (19,987 ) - Net loss (995,348 ) (787,081 ) (2,471,957 ) (2,226,411 ) Preferred dividends Regular dividend (60,000 ) (45,000 ) (165,000 ) (135,000 ) Deemed dividend - (1,981,162 ) - (1,981,162 ) Forgiveness of dividends - - - 150,425 Net loss applicable to common shareholders $ (1,055,348 ) $ (2,813,243 ) $ (2,636,957 ) $ (4,192,148 ) Net loss per common share - basic and diluted $ (0.02 ) $ (0.07 ) $ (0.05 ) $ (0.11 ) Weighted average common shares - basic and diluted 49,962,114 41,189,639 49,867,756 39,230,659 The accompanying notes are an integral part of these unaudited consolidated financial statements. Back to Table of Contents 5 HAMMONDS INDUSTRIES, INC. Consolidated Statements of Cash Flows (Unaudited) Nine Months Nine Months Ended Ended September 30, 2008 September 30, 2007 Cash flows from operating activities: Net loss $ (2,471,957 ) $ (2,226,411 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization of property and equipment 202,259 123,821 Amortization of intangibles 485,615 495,369 Realized loss on trading securities 100,000 - Unrealized gain on trading securities (71,686 ) (43,916 ) Stock based compensation 104,000 448,500 Finance expense for issuance of preferred stock - 386,334 Management fee paid to American International Industries, Inc. with common stock - 105,000 Change in operating assets and liabilities: Accounts receivable (219,435 ) (371,093 ) Inventories (433,469 ) (427,764 ) Prepaid expenses and other current assets 3,600 21,344 Other assets (38,015 ) (35,087 ) Accounts payable and accrued expenses 751,987 113,602 Net cash used in operating activities (1,587,101 ) (1,410,301 ) Cash flows from investing activities: Costs of securing patents and trademarks (42,970 ) (40,718 ) Purchase of property and equipment (229,250 ) (303,198 ) Purchase of option to buy American International Industries, Inc. stock - (100,000 ) Proceeds from notes receivable - 19,383 Net cash used in investing activities (272,220 ) (424,533 ) Cash flows from financing activities: Proceeds from issuance of common stock - 694,672 Proceeds from issuance of preferred stock - 1,981,162 Proceeds from short-term borrowing 250,000 1,000,000 Proceeds from long-term borrowing - 284,551 Principal payments under capital lease obligations (46,073 ) - Principal payments of short-term borrowings - (1,183,523 ) Principal payments of long-term borrowings (45,734 ) (30,921 ) Change in amount due to American International Industries, Inc. 207,424 31,435 Net cashprovided byfinancing activities 365,617 2,777,376 Net increase (decrease) in cash (1,493,704 ) 942,542 Cash at beginning of period 1,597,361 396,505 Cash at end of period $ 103,657 $ 1,339,047 Supplementalcash flow information: Interest paid $ 213,079 $ 352,267 Income taxes paid $ 12,785 $ - Non-cash transactions: Acquisition of fixed assets under capital lease obligations $ 203,515 $ - Transfer of notes receivable to pay long-term note due to American International Industries, Inc. - related party $ - $ 370,927 Accrued debt discount for common shares to be issued $ 29,000 $ - Accrued debt discount for common shares to be issued - related party $ 29,000 $ - The accompanying notes are an integral part of these unauditedconsolidated financial statements. Back to Table of Contents 6 HAMMONDS INDUSTRIES, INC. Notes to Unaudited Consolidated Financial Statements Note 1 - Summary of Significant Accounting Policies The accompanying unaudited interim consolidatedfinancial statements of Hammonds Industries, Inc. (“Hammonds”), f/k/a International American Technologies, Inc., have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission and should be read in conjunction with the audited consolidated financial statements and notes thereto contained in Hammonds’ latest Annual Report filed with the SEC on Form 10-K. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the consolidated financial statements that would substantially duplicate the disclosure contained in the audited consolidated financial statements for the most recent fiscal year as reported in the Form 10-K have been omitted. Certain reclassifications have been made to amounts in prior periods to conform with the current period presentation. Organization, Ownership and Business Hammonds is a 48% owned subsidiary of American International Industries,
